Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 18-2104

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                      RAYMOND SANTANA-AVILES,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                                 Before

                    Lynch, Selya, and Barron,
                         Circuit Judges.


     David Ramos-Pagán on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Francisco A. Besosa-Martínez, Assistant
United States Attorney, on brief for appellee.


                          December 10, 2019
              PER CURIAM.   We summarily affirm the revocation sentence

and revocation judgment in this matter.             See 1st Cir. R. 27.0(c).

              The    sentence   imposed    is     procedurally   sound.        The

district court did not consider any impermissible factors nor did

it rely on any inaccurate information.             "After all, where there is

more than one plausible view of the circumstances, the sentencing

court's choice among supportable alternatives cannot be" abuse of

discretion.         United States v. Ruiz, 905 F.2d 499, 508 (1st Cir.

1990).   There was, therefore, no abuse of discretion.                See Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Flores-

Machicote, 706 F.3d 16, 20 (1st Cir. 2013).

              So, too, the district court articulated a plausible

sentencing rationale and achieved a defensible result.                See United

States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008).               The sentence

— though higher than the Guidelines sentence that the defendant

sought — is within the wide "universe of reasonable sentencing

outcomes."     United States v. Vargas-García, 794 F.3d 162, 167 (1st

Cir. 2015) (quoting United States v. Clogston, 662 F.3d 588, 592

(1st   Cir.     2011)).      Consequently,        the   defendant's    claim   of

substantive unreasonableness is without merit.



Affirmed.




                                          - 2 -